Citation Nr: 1542207	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-31 043 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Philadelphia, Pennsylvania RO.  In September 2014, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the record.  In May 2015, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon further review of the record, the Board finds that the matter must again be remanded for development.  

The case was previously remanded in pertinent part for a VA psychiatric evaluation to determine whether the Veteran has PTSD related to a stressor in service, and if not whether any other psychiatric disability is etiologically related to his service.   

On July 2015 VA examination, the diagnosis was unspecified depressive disorder; the examiner opined that the Veteran's depressive disorder was less likely than not (less than 50% probability) incurred in or caused by service.  The examiner noted that, according to a review of the records and clinical interview with the Veteran, his depressive symptoms developed after the medical conditions which made it difficult for him to continue employment were diagnosed (and so he filed for and was awarded Social Security disability benefits).  The examiner opined that the Veteran's depressive disorder seems most likely due to his medical conditions and not being able to work; the  medical conditions, were noted by the examiner to include diabetes (which is service connected), arthritis, COPD, and GERD.

While the opinion offered by the July 2015 VA examiner is against a direct service connection theory or entitlement to the benefit sought herein, it raises a secondary service connection theory of entitlement which VA (to include the Board) must consider, i.e., that the Veteran's depressive disorder is secondary to (was caused or aggravated, at least in part by) his service connected diabetes.  The Veteran has not received adequate VCAA notice for such theory of entitlement, and it has not been fully developed and adjudicated by the AOJ.  

Updated records of any VA psychiatric evaluations or treatment the Veteran has received are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide the Veteran the notice required under the VCAA with respect to a secondary service connection theory of entitlement regarding psychiatric disability.  He should have adequate opportunity to respond.  The AOJ should arrange for any further development suggested by his response.

2.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any pertinent VA treatment the Veteran has received.

3.  After completion of the above (and any additional development deemed necessary), the AOJ should review the expanded record and readjudicate the claim, to specifically include consideration of the secondary service connection theory of entitlement raised by the opinion of the July 2015 VA examiner.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

